Exhibit 10.3

SECOND AMENDMENT TO AMENDED AND RESTATED TEXAS LIMITED

PARTNERSHIP AGREEMENT

OF

HOLLIDAY FENOGLIO FOWLER, L.P.

This SECOND AMENDMENT TO AMENDED AND RESTATED TEXAS LIMITED PARTNERSHIP
AGREEMENT OF HOLLIDAY FENOGLIO FOWLER, L.P. (this “Second Amendment”) is dated
as of November 12, 2013 and is effective as of the date hereof, by and among
(a) HOLLIDAY GP CORP., a Delaware corporation (the “General Partner”), and
(b) HFF LP ACQUISITION LLC, a Delaware limited liability company
(“Acquisition”), and HFF PARTNERSHIP HOLDINGS LLC, a Delaware limited liability
company (“Holdco” and together with Acquisition, each a “Limited Partner” and
collectively, the “Limited Partners”). The General Partner and the Limited
Partners are each referred to herein as a “Partner” and collectively referred to
herein as the “Partners.” Capitalized terms not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Partnership Agreement
(as defined below).

RECITALS

WHEREAS, the Partners are party to that certain Amended and Restated Texas
Limited Partnership Agreement of Holliday Fenoglio Fowler, L.P., dated
February 5, 2007, as amended by that certain First Amendment to Amended and
Restated Texas Limited Partnership Agreement of Holliday Fenoglio Fowler, L.P.,
dated May 6, 2011 (the “Partnership Agreement”);

WHEREAS, the Partners desire to replace the Operating Committee of Holliday
Fenoglio Fowler, L.P. (the “Partnership”) with an Executive Committee and a
Leadership Team; and

WHEREAS, the Partners have agreed to enter into this First Amendment to the
Partnership Agreement to provide for the replacement of the Operating Committee
of the Partnership with an Executive Committee and a Leadership Team.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

 

1.

Amendments to the Partnership Agreement. The following amendments are hereby
made to the Partnership Agreement:

 

  (a)

Section 3.4(b) is hereby amended by deleting the text thereof in its entirety
and replacing it with the following text:

 

  (b)

(i) The Managing Member shall be a Voting Right Holder, shall be appointed by a
majority vote of the members of the Executive Committee and shall serve a



--------------------------------------------------------------------------------

 

term of two (2) years, after which the Managing Member may elect to stand for
re-appointment by majority vote of the Executive Committee members, provided
that if the Managing Member elects not to serve for re-appointment, or if the
Executive Committee determines that such Managing Member should not serve an
additional term, the Executive Committee may appoint, by a majority vote of the
Executive Committee members, any other qualified Voting Right Holder to serve as
Managing Member; (ii) the Managing Member may be removed by a majority vote of
the members of the Executive Committee; and (ii) in the event of the Managing
Member’s removal, resignation or death, a replacement Managing Member shall be
appointed by a majority vote of the Executive Committee members and, subject to
the terms hereof, shall serve the then remaining term of such replaced Managing
Member.

 

2.

Governing Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, INCLUDING BOTH
MATTERS OF INTERNAL LAW AND CONFLICT OF LAWS.

 

3.

Severability. If this Second Amendment or any portion thereof is, or the
operations contemplated hereby are, found to be inconsistent with or contrary to
any valid applicable laws or official orders, rules and regulations, the
inconsistent or contrary provisions of this Second Amendment shall be null and
void and such laws, orders, rules and regulations shall control and, as so
modified, shall continue in full force and effect; provided, however, that
nothing herein contained shall be construed as a waiver of any right to question
or contest any such Law, order, rule or regulation in any forum having
jurisdiction.

 

4.

Effectiveness. This Second Amendment shall be made effective as of the date
hereof and binding on all Partners. Except as expressly provided herein, all
other terms and provisions of the Partnership Agreement shall remain in full
force and effect.

 

5.

Counterparts. This Second Amendment may be executed in a number of counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Second Amendment.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year first above written.

 

GENERAL PARTNER:

HOLLIDAY GP CORP., a Delaware

corporation

By:

 

/s/ John H. Pelusi, Jr.

 

Name: John H. Pelusi, Jr.

 

Title: President

LIMITED PARTNERS:

HFF LP ACQUISITION LLC, a Delaware limited liability company

By:

 

HFF Holdings LLC, a Delaware limited liability company, its sole Member

 

By:

 

/s/ John H. Pelusi, Jr.

   

Name: John H. Pelusi, Jr.

   

Title: Managing Member

HFF PARTNERSHIP HOLDINGS LLC, a Delaware limited liability company

By:

 

HFF Inc., a Delaware corporation, its

sole Member

 

By:

 

/s/ John H. Pelusi, Jr

   

Name: John H. Pelusi, Jr.

   

Title: Chief Executive Officer

 

3